 
Exhibit 10.63
 
December 12, 2017
 
 
Mr. Craig Brewer
Chief Executive Officer
Kure Corp
14400 Westinghouse Blvd, Ste. L
Charlotte, NC
 
 
Re: Services Agreement
 
 
Dear Mr. Brewer:
 
Pursuant to this services agreement (“Agreement”) Kure Corp., a Florida
corporation (the “Client”) has agreed to engage Level Brands Inc, a North
Carolina corporation (“LEVEL”), on a non-exclusive basis, to perform services
related Kure’s business.
 
Generally speaking, LEVEL intends to work with Kure to develop an overall
strategy to enhance Kure’s brand and provide low cost access to retail market
share and demographics. In addition, LEVEL can provide critical introductions
with the military for opening up retail stores on military bases and other
locations, such as convenience stores and gas stations. Although LEVEL can
provide such strategic advice and introductions to new markets, Kure will
ultimately be responsible for the implementation of these strategies and
relationships.
 
1.
Services. LEVEL shall act as advisor to the Client and perform, as requested by
the Client, the following services (the “Services”) during the month of December
2017:
 
a.
Facilitate the “Vape Pod” transaction with the modular building systems vendor,
SG Blocks, Inc., and aid in the negotiation of that vendor relationship;
b.
Facilitate the introduction with LEVEL’s contacts relating to U.S. military base
retail locations, as well as other non-military Vape Pod retail locations
throughout the country;
c.
Aid in site selection for Kure retail stores on military bases and adjoining
convenience stores, gas stations, and other similar retail properties utilizing
this retail Vape Pod concept; and
d.
Advise Client in connection with initial project funding for the Vape Pod
concept.
 
2.
Performance of Services. LEVEL shall be obligated to provide the Services as and
when requested by the Client and shall not be authorized or obligated to perform
any services on LEVEL’s own initiative. The services shall be performed
reasonably promptly after Client’s request, consistent with LEVEL’s
availability. It is understood that the Services to be provided hereunder are
not exclusive to the Client and LEVEL has other business obligations, including
acting as consultant for other companies, provided, however, that LEVEL shall
not provide services to any potential or actual competitor of the Client during
the Term (as hereinafter defined) of this Agreement.
 
3.
Relationship of the Parties. LEVEL shall be, and at all times during the Term of
the Agreement, remain an independent contractor. As such, LEVEL shall determine
the means and methods of performing the Services hereunder and shall render the
Services as such places it determines. The Client shall pay all reasonable costs
and expenses incurred by LEVEL in the performance of its duties hereunder,
provided, however, such costs and expenses shall not exceed $2500.00 without the
Client’s prior written approval.
 
Page 1 of 
 

 
 
4.
Assurances. Client acknowledges that all options and advices (written or oral)
given by LEVEL to the Client in connection with this Agreement are intended
solely for the benefit and use of Client, and Client agrees that no person or
entity other than the Client shall be entitled to make use of or rely upon the
advice of LEVEL to be given hereunder. Furthermore, no such opinion or advice
given by LEVEL shall be used at any time, in any manner or for any purpose, and
shall not be reproduced, disseminated, quoted or referred to at any time, in any
manner or for any purpose, except as may be contemplated herein. Client shall
not make any public references to LEVEL without LEVEL’s prior written consent or
as required by applicable law.
 
5.
Compensation. LEVEL shall receive fee of $200,000, for the services with respect
to Section 1 above which shall be completed by December 31, 2017. This fee shall
be paid in the form of 400,000 shares of Kure Corp. common stock.
 
6.
Additional Services. Should Client desire LEVEL to perform additional services
not outlined herein, Client may make such request to LEVEL in writing. LEVEL may
agree to perform those services at its sole discretion. However, any additional
services performed by LEVEL may require an additional compensation schedule to
be mutually agreed upon prior to rendering such services.
 
7.
Term. This Agreement shall be binding upon all parties when executed by the
Client and remain in effect until December 31, 2017, unless otherwise mutually
agreed upon in writing by Client and LEVEL (the “Term”).
 
8.
Due Diligence / Disclosure.
a.
Client recognizes and confirms that, in advising Client and in fulfilling its
retention hereunder, LEVEL will use and rely upon data, material and other
information furnished to it by Client. Client acknowledges and agrees that in
performing its Services under this agreement, LEVEL may rely upon the data,
material and other information supplied by Client without independently
verifying the accuracy, completeness or veracity of it.
b.
Except as contemplated by the terms hereof or as required by applicable law,
LEVEL shall keep confidential, indefinitely, all non-public information provided
to it by Client, and shall not disclose such information to any third party
without Client’s prior written consent, other than such of its employees and
advisors as LEVEL reasonably determines to have a need to know.
 
9.
Indemnification.
a.
Client shall indemnify and hold LEVEL, its officers, directors, employees,
agents, and affiliates, harmless against any and all liabilities, claims,
lawsuits, including any and all awards and/or judgments to which it may become
subject under the Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any other federal or state statute, at common law or
otherwise, insofar as said liabilities, claims and lawsuits, (including awards
and /or judgments) arise out of or are in connection with the Services rendered
by LEVEL in connection with this Agreement, except for any liabilities, claims,
and lawsuits (including awards, judgments and related costs and expenses),
arising out of acts or omissions of LEVEL. In addition, the Client shall
indemnify and hold LEVEL harmless against any and all reasonable costs and
expenses, including reasonable attorney fees, incurred or relating to the
foregoing. If it is judicially determined that Client will not be responsible
for any liabilities, claims and lawsuits or expenses related thereto, the
indemnified party, by his or its acceptance of such amounts, agrees to repay
Client all amounts previously paid by client to the indemnified person and will
pay all costs of collection thereof, including but not limited to reasonable
attorney’s fees related thereto. LEVEL shall give Client prompt notice of any
such liability, claim or lawsuit, which LEVEL contends is the subject matter of
Client’s indemnification and LEVEL thereupon shall be granted the right to take
any and all necessary proper action, at its sole cost and expense, with respect
to such liability, claim and lawsuit, including the right to settle, compromise
and dispose of such liability, claim or lawsuit, excepting there from any and
all proceedings or hearings before any regulatory bodies and / or authorities.
 
Page 2 of 4
 

 
 
b.
LEVEL shall indemnify and hold Client and its directors, officers, employees and
agents harmless against any and all liabilities, claims and lawsuits, including
and all award and/ or judgments to which it may become subject under the Act,
Exchange Act or any other federal or state statute, at common law or otherwise,
insofar as said liabilities, claims and lawsuits (including awards and/ or
judgments) that may arise out of or are based upon LEVEL’s gross negligence or
willful misconduct, or any untrue statement or alleged untrue statement of a
material fact or omission of a material fact required to be slated or necessary
to make the statement provided by LEVEL not misleading, which statement or
omission was made in reliance upon information furnished in writing to Client by
or on behalf of LEVEL for inclusion in any registration statement or prospectus
or any amendment or supplement thereto in connection with any transaction to
which the Agreement applies. In addition, LEVEL shall also indemnify and hold
Client harmless against any and all costs and expenses, including reasonable
attorney fees, incurred or relating to the foregoing. Client shall give LEVEL
prompt notice of any such liability, claim or lawsuit which Client contends is
the subject matter of LEVEL’s indemnification and LEVEL thereupon shall be
granted the right to take any and all necessary proper action, at its sole cost
and expense, with respect to such liability, claim and lawsuit, including the
right to settle, compromise or dispose of such liability, claim or lawsuit,
excepting therefrom any and all proceedings or hearings before any regulatory
bodies and/ or authorities.
c.
The indemnification provisions contained in this Section are in addition to any
other rights or remedies which either party hereto may have with respect to the
other or hereunder
 
10.
General Provisions.
a.
Entire Agreement. This between Client and LEVEL constitutes the entire agreement
between and understandings of the parties hereto, and supersedes any and all
previous agreements and understandings, whether oral or written, between the
parties with respect to the matters set forth herein.
b.
Notice. Any notice or communication permitted or required hereunder shall be in
writing and deemed sufficiently given if hand-delivered: (i) five (5) calendar
days after being sent postage prepaid by registered mail, return receipt
requested; or (ii) one (1) business day after being sent via facsimile with
confirmatory notice by U.S. mail, to the respective parties as set forth above,
or to such other address as either party may notify the other in writing.
c.
Binding Nature. This Agreement shall be binding upon and inure the benefit of
each of the parties hereto and their respective successors, legal
representatives and assigns. All materials generated pursuant to this Agreement
or otherwise produce by LEVEL for and on behalf of Client during the Term of
this Agreement shall be the sole and exclusive property of Client.
d.
Counterparts. This Agreement may be executed by any number of counterparts, each
of which together shall constitute the same original document.
e.
Amendments. No provisions of the Agreement may be amended, modified or waived,
except in writing signed by all parties hereto.
f.
Assignment. This Agreement cannot be assigned or delegated, by either party,
without the prior written consent of the party to be charged with such
assignment or delegation, and any unauthorized assignments shall be null and
void without effect and shall immediately terminate the Agreement.
 
Page 3 of 4
 

 
 
g.
Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of North Carolina, without giving effect to
its conflict of law principles. The parties hereby agree that any dispute(s) or
claim(s) with respect to this Agreement of the performance of any obligations
thereunder, shall be settled by arbitration and commenced and adjudicated under
the rules of the American Arbitration Association. The arbitration shall take
place in Charlotte, North Carolina if commenced by either party. The arbitration
shall be conducted before a panel of three (3) arbitrators, one appointed by
each of the parties and the third selected by the two (2) appointed arbitrators.
The arbitrators in any arbitration proceeding to enforce the Agreement shall
allocate reasonable attorney’s fees, among one or both parties in such
proportion as the arbitrators shall determine represents each party’s liability
hereunder. The decision of the arbitrator shall be final and binding and may be
entered into any court having proper jurisdiction to obtain a judgment for the
prevailing party. In any proceeding to enforce an arbitration award, the
prevailing party in such proceeding shall have the right to collect from the
non-prevailing party, its reasonable fees and expenses incurred in enforcing the
arbitration award (including, without limitation, reasonable attorney’s fees).
 
If you are in agreement with the foregoing, please execute two (2) copies of
this Agreement in the space provided below and return them to the undersigned.
 
Very truly yours,
 
Level Brands, Inc.
 
By: _____________________________
Martin A. Sumichrast, CEO
 
 
Kure Corp
 
By: _____________________________
Craig Brewer, CEO
 
 
Page 4 of 4
 
